SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 28, 2017 HOME BANCORP WISCONSIN, INC. (Exact Name of Registrant as Specified in Charter) Maryland 000-55183 46-3383278 (State or Other Jurisdiction Identification No.) (Commission File No.) (I.R.S. Employer of Incorporation) 3762 East Washington Avenue, Madison, Wisconsin (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(608) 282-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the Registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934.þ If an emerging growth company, indicate by check mark if the Registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.¨ Item 8.01Other Events On April 28, 2017, the Board of Directors of Home Bancorp Wisconsin, Inc. (the “Company”) reached the conclusion that, based on recently obtained information, the Company failed to properly record certain vendor expenses incurred over the last 6 years.As a result, the Company expects to record an adjustment to reduce its Retained Earnings as of March 31, 2017 by approximately five hundred thirty thousanddollars ($530,000). The Board believes that the accounting error arose in part from a flaw in the organization’s controls, and has committed to upgrading the Company’s financial reporting so that such errors do not recur in the future. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HOME BANCORP WISCONSIN, INC. DATE: April 28, 2017 By: /s/ James R. Bradley James R. Bradley President and Chief Executive Officer
